[ex101secpurchagreement1.jpg] [ex101secpurchagreement1.jpg]





[ex101secpurchagreement2.jpg] [ex101secpurchagreement2.jpg]





[ex101secpurchagreement3.jpg] [ex101secpurchagreement3.jpg]





[ex101secpurchagreement4.jpg] [ex101secpurchagreement4.jpg]





[ex101secpurchagreement5.jpg] [ex101secpurchagreement5.jpg]





[ex101secpurchagreement6.jpg] [ex101secpurchagreement6.jpg]





[ex101secpurchagreement7.jpg] [ex101secpurchagreement7.jpg]





[ex101secpurchagreement8.jpg] [ex101secpurchagreement8.jpg]





[ex101secpurchagreement9.jpg] [ex101secpurchagreement9.jpg]





[ex101secpurchagreement10.jpg] [ex101secpurchagreement10.jpg]





[ex101secpurchagreement11.jpg] [ex101secpurchagreement11.jpg]





[ex101secpurchagreement12.jpg] [ex101secpurchagreement12.jpg]



